Exhibit 10.2

 

SARA LEE CORPORATION

Form of Restricted Cash Award Grant Notice and Agreement

TRANSFORMATION RETENTION GRANT

 

«First_Name» «Last_Name»

(“Participant”)

 

This Restricted Cash Award (“RCA”) Grant Notice and Agreement (“Agreement”) made
this {date} (“Award Date”), by Sara Lee Corporation, a Maryland Corporation
(“Corporation”) to Participant is evidence of a RCA made by Sara Lee
Corporation.

 

1. Restricted Cash Award. Subject to the restrictions, limitations, terms and
conditions specified in this Agreement, the Corporation hereby awards to the
Participant as of the Award Date a

 

Restricted Cash Award (RCA) of «RCA»

 

which vests as follows:

 

100% on «Award_Date»

 

 

This RCA will remain restricted until the Vesting Date (“Vesting Date”). Prior
to the Vesting Date, the RCA is not transferable by the Participant by means of
sale, assignment, exchange, pledge, or otherwise.

 

2. Distribution of the Award. The RCA may be converted to U.S. dollars on the
Vesting Date and then will be delivered to the Participant as soon as
practicable after the Vesting Date. If the distribution is subject to tax
withholding, such taxes will be settled by withholding cash from the
distribution. The Participant is personally responsible for the proper reporting
and payment of all taxes related to distribution.

 

3. Death, Total Disability or Retirement. If you cease active employment with
the Corporation, because of your death or permanent and total disability (as
defined under the appropriate disability benefit plan if applicable), the award
will vest immediately and be distributed to you or your estate as soon as
practical. In the case of your voluntary retirement any non-vested portion of
the award will be canceled. These provisions apply only to awards under this
Agreement; other types of awards may have different provisions.

 

4. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.

 

(a) Involuntary Termination. If your employment with the Company is terminated
by the Company and you are eligible to receive severance benefits under the Sara
Lee Corporation Severance Plan for Corporate Officers, the Severance Pay Plan,
the Severance Pay Plan for A & B Level Executives, the Severance Pay Plan for
Certain Events or any other written severance plan of the Company (collectively,
a “Severance Event Termination”), you will receive the non-vested after the
vesting date.

 

In the event your employment with the Company is terminated as a result of the
sale, closing or spin-off of a division, business unit or other component of the
Company, all RCAs will vest as of the closing date of the transaction and be
distributed as soon as practicable after the closing date of the transaction,
unless otherwise determined by the Company. This provision does not apply with
respect to any transaction that would be considered a Change of Control as
defined in Article X of the Sara Lee Corporation 1998 Long-Term Incentive Stock
Plan (“Plan”).

 

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described in 3. and 4. above
(i.e., you voluntarily terminate your employment with the Company or your
employment is terminated by the Company and you are not eligible for severance
pay under any of the Company’s severance plans), then this RCA award shall be
canceled on the date of your termination of employment.

 

5. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business

 

1



--------------------------------------------------------------------------------

relationship(s) with the Company, (4) disclosing or misusing any confidential
information regarding the Company, or (5) participating in any activity not
approved by the Board of Directors which could reasonably be foreseen as
contributing to or resulting in a Change of Control of the Company (as defined
in the Plan) (such activities to be collectively referred to as “wrongful
conduct”), then this RCA award, (i) to the extent it remains unvested, shall
terminate automatically on the date on which you first engaged in such wrongful
conduct and (ii) you shall pay to the Company in cash any financial gain you
realized from the distribution of all or a portion of this RCA award within the
six month period immediately preceding such wrongful conduct. By accepting this
Award, you consent to and authorize the Company to deduct from any amounts
payable by the Company to you, any amounts you owe to the Company under this
paragraph 5. This right of set-off is in addition to any other remedies the
Company may have against you for your breach of this Agreement.

 

6. Acceptance. By your acceptance of this Award, you agree to be bound by all of
the terms of this Agreement.

 

7. Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of this Agreement, will be determined and resolved by the
Compensation and Employee Benefits Committee of the Corporation’s Board of
Directors (“Committee”) or its authorized delegate. Such determination or
resolution by the Committee or its delegate will be final, binding and
conclusive for all purposes.

 

8. No Rights to Continued Employment. Nothing in this Agreement confers any
right on you to continue in the employ of the Company or affects in any way the
right of the Company to terminate your employment with or without prior written
notice at any time for any reason.

 

9. Miscellaneous.

 

(a) Modification. The grant of this RCA is documented by the minutes of the
Committee and or as approved by the CEO for non-corporate officers, which
records are the final determinant of the amount of the Award and the conditions
of this grant. The Committee may amend or modify this RCA in any manner provided
that no such amendment or modification shall impair your rights under this
Agreement without your consent. Except as in accordance with the two immediately
preceding sentences and paragraph 11, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

 

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

 

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

 

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

10. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, or spouse, and shall ensure that
none of them discloses such existence or terms to any other person, except as
required to comply with legal process. Violating the terms of this section of
the Agreement will be considered a breach of the Agreement and will be subject
to the remedial provisions described under Section 5.

 

11. Amendment. Notwithstanding anything in this Agreement to the contrary, this
award may be amended by the Company without the consent of the Participant,
including but not limited to modifications to any of the rights granted to the
Participant under this Agreement, at such time and in such manner as the Company
may consider necessary or desirable to reflect changes in law.

 

SARA LEE CORPORATION

 

2